           Case 1:18-vv-00534-UNJ Document 79 Filed 02/05/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0534V
                                        (not to be published)


    ALEXANDRA MURRAY,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: December 14, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On April 12, 2018, Alexandra Murray (“Petitioner”), filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”). Petitioner alleges that she suffered from a shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received
on January 27, 2016. (Petition at 1). On July 6, 2020, a decision was issued awarding
compensation to Petitioner based on the parties’ arguments presented at the June 26,
2020 hearing. (ECF No. 67).

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-00534-UNJ Document 79 Filed 02/05/21 Page 2 of 2




       Petitioner has now filed a motion for attorney’s fees and costs, dated November
19, 2020 (ECF No. 74), requesting a total award of $57,876.42 (representing $55,800.85
in fees and $2,075.57 in costs). In accordance with General Order No. 9, Petitioner filed
a signed statement indicating that she has incurred out-of-pocket expenses in the amount
of $25.40. (ECF No. 75). Respondent did not file a response to the motion.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $57,901.82 as follows:

            •   A lump sum of $57,876.42, representing reimbursement for fees and
                costs, in the form of a check payable jointly to Petitioner and
                Petitioner’s counsel and;

            •   A lump sum of $25.40, representing reimbursement for Petitioner’s
                costs, in the form of a check payable to Petitioner.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2
